DETAILED ACTION
This action is in response to the Amendment dated 28 September 2021. Claims 1, 4, 6, 10, 13, 15 and 19 are amended. No claims have been added or cancelled. Claims 1-20 remain pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 10-12, 14-15 and 19-20 are rejected under 35 U.S.C. 103QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of NATUCCI et al. (US20140370910A1).
As to claim 1, QURESHI discloses a method comprising: detecting presence of a user device in a given environment (See pars. 0283-0284, 0305-0308 and 0418, e.g. par. 0308 regarding the mobile device rule that allows for an application to be used only when the mobile device is in a defined geographical zone; as taught by QURESHI); and the first role classification label is selected, via a classifier, from different role classification labels representing different user roles in the given environment based on the context and usage of the user device (See figs. 1A and 2, pars. 0053, 0102, 0104, 0113, 0131, 0137, 0224-0226, 0255, 0283, 0291 and 0305; e.g. par. 0102 wherein an enterprise can define roles with names such as Upper Management, Officer, Sales, Accounting, Engineering, Word Processing, Human Resources so that a salesperson can be given the role “Sales,” an engineer can be given the role “Engineering,” and so forth. A user 115 can also be assigned to multiple roles 206, depending upon the user's duties or activities associated with the enterprise, and an enterprise may use an RBAC (role-based access control) system; as taught by QURESHI); modifying user interface behavior of the user device based on a policy corresponding to the first user role assigned (See pars. 0053, 0102, 0104, 0111, 0131, 0137, 0195, 0226, 0457-0458; e.g. par. 0102 where mobile device information includes which users or user accounts are assigned to the enrolled mobile devices as well as roles of the users within the enterprise; and par. 0458 wherein process may be repeated with different policy selections to create different versions of the application for different users; as taught by QURESHI);.
QURESHI fails to disclose dynamically assigning a first user role to the user device based on context and usage of the user device, wherein the first user role assigned is indicative of a first role classification label the user device is classified with, detecting one or more changes in spatiotemporal information of the user device in the given environment; selecting, based on the one or more changes, via the classifier, a second role classification label from the different role classification labels that is different from the first role classification label; providing, via the classifier, a confidence score indicative 
In similar field of endeavor, SMOAK discloses dynamically assigning a first user role to the user device based on context and usage of the user device, wherein the first user role assigned is indicative of a first role classification label the user device is classified with (See col. 13 ln. 43 where machine learning component can create dynamic function group(s) and populate them in accord with user defined preferences, device usage history or concurrent user environment/situational context; also see col. 13 ln. 65 where changes made by machine learning component can be made automatically; as taught by SMOAK), detecting one or more changes in spatiotemporal information of the user device in the given environment (See fig. 7, col. 8, ln. 2 wherein a user can establish preferences (e.g., within a user specified preference stored in memory, as described at FIG.7. infra) for a particular wallpaper under various determinable conditions (e.g., time of day, location, user locale Such as office, home, restaurant, shopping complex, etc., weather, local news, or the like), and a device can display home screen art in accord with Such preferences and determined conditions; as taught by SMOAK);  selecting, based on the one or more changes, via the classifier, a second role classification label from the different role classification labels that is different from the first role classification label (See fig. 7, col. 11, ln. 43 wherein the dynamic function group(s) 706 displayed at a device can therefore be updated as a user's locale changes (e.g., through travel to different locations) in accord with user-defined preferences; as taught by SMOAK); requesting a user to provide a refinement of the different role See fig. 7, col. 13, ln. 65 wherein changes made by machine learning component 702 can be proposed for display at the GPL so that a user can select which changes proposed by machine learning component 702 should be enacted; as taught by SMOAK), wherein the classifier is updated based on the refinement (See fig. 7, col. 15, ln. 1 wherein The inferences can be based upon implicit training based at least upon one or more device user's previous input, choices, and the like during use of the device; as taught by SMOAK); assigning a second user role indicative of the second role classification label to the user device (See fig. 7, col. 14, ln. 64 wherein machine learning component 702 can employ a probabilistic-based or statistical-based approach in connection with choosing between function groups displayed at a GPL, populating such function groups and sub-groups thereof with device functionality, highlighting particular functionality; as taught by SMOAK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI method to include the teachings of SMOAK for dynamically assigning a first user role to the user device based on context and usage of the user device, wherein the first user role assigned is indicative of a first role classification label the user device is classified with, detecting one or more changes in spatiotemporal information of the user device in the given environment; selecting, based on the one or more changes, via the classifier, a second role classification label from the different role classification labels that is different from the first role classification label; requesting a user to provide a refinement of the different role classification labels, wherein the classifier is updated based on the refinement; assigning a second user role indicative of the second role classification label to the user device. Such a person would have been motivated to make this combination as the average cellular device user desires fast and intuitive access to common features available on a device, and at the same time does not want to be overwhelmed by a complex graphical user interface (GUI) (SMOAK, col.1, ln. 39). In addition, both references (QURESHI and SMOAK) teach 
QURESHI and SMOAK fail to disclose providing, via the classifier, a confidence score indicative of a likelihood that the second role classification label is a correct role classification label for the user device; determining whether the confidence score is less than a pre-determined threshold; in response to determining the confidence score is less than the pre-determined threshold, and   in response to determining the confidence score is not less than the pre-determined threshold.
In similar field of endeavor, NATUCCI discloses providing, via the classifier, a confidence score indicative of a likelihood that the second role classification label is a correct role classification label for the user device (See Fig. 5, par. 0051, wherein a confidence value is generated based on the area of overlap between the position uncertainty area for a location of the computing device and the geo-fence as well as on the position uncertainty area for the location of the computing device; as taught by NATUCCI); determining whether the confidence score is less than a pre-determined threshold (See Fig. 5, par. 0067, wherein given the confidence value determined for indicating if the geo-fence has been breached in act 508 and the threshold confidence value determined in act 510, a check is made as to whether the determined confidence value satisfies the threshold confidence value (act 512); as taught by NATUCCI); in response to determining the confidence score is less than the pre-determined threshold (See Fig. 5, par. 0068, wherein if the determined confidence value satisfies the threshold confidence value, then the location provided by the location determination module is determined to be inside the geo-fence (act 514); as taught by NATUCCI), and in response to determining the confidence score is not less than the pre-determined threshold (See Fig. 5, par. 0068, wherein if the determined confidence value does not satisfy the threshold confidence value then the location provided by the location determination module will not result in detection of a geo-fence entry event (act 516); as taught by NATUCCI
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI and SMOAK method to include the teachings of NATUCCI for providing, via the classifier, a confidence score indicative of a likelihood that the second role classification label is a correct role classification label for the user device; determining whether the confidence score is less than a pre-determined threshold; in response to determining the confidence score is less than the pre-determined threshold, and  in response to determining the confidence score is not less than the pre-determined threshold. Such a person would have been motivated to make this combination as mobility of smart phones has resulted in different types of functionality being developed, such as location-based functionality in which certain actions are taken by the device based on the location of the device. While this functionality has many benefits, it is not without its problems. One such problem is that it remains difficult to determine an exact location of a device. This can lead to situations in which particular actions that should be taken based on the location of the device are not taken, and/or situations in which particular actions should not be taken based on the location of the device are actually taken, leading to user frustration and a poor user experience when using the device (NATUCCI, par. 0001).

As to claim 2, QURESHI, SMOAK and NATUCCI teach the limitations of claim 1. QURESHI further teaches wherein the user device is a mobile electronic device (See Figs. 1A-1G, pars. 0070 – 0093, e.g. par. 0070 where fig. 1A shows a schematic illustration of an embodiment of a computer system 110 associated with an enterprise, as well as one or more users 115 and mobile computing devices 120 associated with the enterprise. In this example, each mobile device 120 is assigned to one enterprise user 115; as taught by QURESHI).


As to claim 5, QURESHI, SMOAK and NATUCCI teach the limitations of claim 1.  QURESHI further teaches further comprising: collecting data from multiple user devices in the given environment (See par. 0062 where data collected by the meta-application can include data collected and reported by enterprise agents running on the mobile devices; as taught by QURESHI). SMOAK further teaches applying a moving time window to the data collected; defining the different role classification labels; and training the classifier using a machine learning algorithm, the different role classification labels, and a portion of the data collected, wherein the portion of the data collected relates to one or more user devices with one or more known user roles in the given environment, and the one or more known user roles are indicative of one or more role classification labels of the different role classification labels (See col. 15 ln. 11 where classifier is trained to use data from the functions used by the group historically or concurrently, or group including group user histories; as taught by SMOAK).

As to claim 6, QURESHI, SMOAK and NATUCCI teach the limitations of claim 5. QURESHI further teaches wherein the user is an administrative user (See fig. 29, par. 0457, where the system also includes a control interface 2904 or “console” that enables an administrator to select the policy or policies to be applied to a given mobile application. The console 2904 may also include a tool for enabling administrators to define new policies; as taught by QURESHI).

As to claim 10, QURESHI, SMOAK and NATUCCI teach a system. Moreover, claim 10 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 11
As to claim 12, QURESHI, SMOAK and NATUCCI teach a system as described in claim 10. Moreover, claim 12 discloses substantially the same limitations as claim 3. Therefore, it is rejected with the same rationale as claim 3.

As to claim 14, QURESHI, SMOAK and NATUCCI teach a system as described in claim 10. Moreover, claim 14 discloses substantially the same limitations as claim 5. Therefore, it is rejected with the same rationale as claim 5.

As to claim 15, QURESHI, SMOAK and NATUCCI teach a system as described in claim 14. Moreover, claim 15 discloses substantially the same limitations as claim 6. Therefore, it is rejected with the same rationale as claim 6.

As to claim 19, QURESHI, SMOAK and NATUCCI teach a computer program product comprising a computer-readable hardware storage medium having program code embodied therewith, the program code being executable by a computer to implement a method. Moreover, claim 19 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.

As to claim 20, QURESHI, SMOAK and NATUCCI teach a computer program product as described in claim 19. Moreover, claim 20 discloses substantially the same limitations as claim 2. Therefore, it is rejected with the same rationale as claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of NATUCCI et al. (US20140370910A1) and further view of BUCK et al. (US20170339636A1). 

As to claim 3, QURESHI, SMOAK and NATUCCI teach the limitations of claim 1. QURESHI, SMOAK and NATUCCI do not teach wherein the context and usage of the user device comprises at least one of historical context information and usage information related to the user device, current context information and usage information related to the user device, and activity and access pattern information related to the user device.
In similar field of endeavor, BUCK discloses wherein the context and usage of the user device comprises at least one of historical context information and usage information related to the user device, current context information and usage information related to the user device, and activity and access pattern information related to the user device (See par. 0007 wherein systems and techniques are provided for data security, resource usage, and context adaptation for collecting and analyzing context information from a mobile device, developing behavioral context models and predictions, and using them to modify the settings and behavior of applications and device components; as taught by BUCK).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and NATUCCI method to include the teachings of BUCK wherein the context and usage of the user device comprises at least one of historical context information and usage information related to the user device, current context information and usage information related to the user device, and activity and access pattern information related to the user device.  Such a person would have been motivated to make this combination as there is a need to develop systems and techniques to intelligently manage mobile device battery use (BUCK, par. 0004). In addition, all references (QURESHI, SMOAK, NATUCCI and BUCK) teach features that are directed to analogous art and they are directed to the same field of endeavor. This close relation between both of the references highly suggests an expectation of success.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of NATUCCI et al. (US20140370910A1) and further view of WRIGHT et al. (US20040123150A1). 

As to claim 4, QURESHI, SMOAK and NATUCCI teach the limitations of claim 1. SMOAK further teaches before assigning the second user role to the user device: requesting the user to provide verification the second user role is suitable for the user device (See fig. 7, col. 13, ln. 65 wherein changes made by machine learning component 702 can be proposed for display at the GPL so that a user can select which changes proposed by machine learning component 702 should be enacted; as taught by SMOAK); and updating the classifier based on the increased weight corresponding to the second role classification label (See fig. 7, col. 15, ln. 1 wherein The inferences can be based upon implicit training based at least upon one or more device user's previous input, choices, and the like during use of the device; as taught by SMOAK).  
QURESHI further teaches in response to receiving the verification, modifying the user interface behavior of the user device based on a different policy corresponding to the second user role (See Figs. 1A-1G, pars. 0280-0298, e.g. par. 0286, wherein mobile device rules 214 can effectively lead to activation or deactivation of mobile device features (keyboard, touchscreen, network interface 310, camera 314, microphone 330, USB connection etc.) based on a location of the mobile device 120 and/or temporal data; as taught by QURESHI).
QURESHI, SMOAK and NATUCCI fail to disclose and increasing a weight corresponding to the second role classification label.
In similar field of endeavor, WRIGHT discloses and increasing a weight corresponding to the second role classification label (See Fig. 6c, par. 0077, wherein each of the N parameters may be assigned a confidence or weighted value. Parameters of more significance receive higher confidence values; as taught by WRIGHT).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI and SMOAK method to include the teachings of WRIGHT for increasing a weight corresponding to the second role classification label. Such a person would have been motivated to make this combination as simple to use, mobile-aware security tools providing different levels of security protection for different locations and/or security features are highly desirable (WRIGHT, par. 0006).

As to claim 13, QURESHI, SMOAK and NATUCCI teach a system as described in claim 10. Moreover, claim 13 discloses substantially the same limitations as claim 4. Therefore, it is rejected with the same rationale as claim 4.

Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of NATUCCI et al. (US20140370910A1) and further view of BHESANIA et al. (US20160029206A1). 

As to claim 7, QURESHI, SMOAK and NATUCCI teach the limitations of claim 1. QURESHI, SMOAK and NATUCCI do not teach wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is an existing user device; and in response to determining the user device is an existing user device, determining whether a third role previously assigned to the user device is currently applicable to the user device by determining whether there is a change in the context and usage of the user device, wherein the first user role assigned is the third user role in response to determining there is no change in the context and usage of 
In similar field of endeavor, BHESANIA discloses wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is an existing user device; and in response to determining the user device is an existing user device, determining whether a third role previously assigned to the user device is currently applicable to the user device by determining whether there is a change in the context and usage of the user device, wherein the first user role assigned is the third user role in response to determining there is no change in the context and usage of the user device, and the first user role assigned is different from the third user role in response to determining there is a change in the context and usage of the user device (See Fig. 4 par. 0065 where role manager obtains prior role assignment information for dual-role devices and determines the roles to be assigned to these devices based on the prior role assignment information; as taught by BHESANIA).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and NATUCCI method to include the teachings of BHESANIA wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is an existing user device; and in response to determining the user device is an existing user device, determining whether a third role previously assigned to the user device is currently applicable to the user device by determining whether there is a change in the context and usage of the user device, wherein the first user role assigned is the third user role in response to determining there is no change in the context and usage of the user device, and the first user role assigned is different from the third user role in response to determining there is a change in the context and usage of the user device.  Such a person would have been motivated to make this combination as in cases where the two interconnected devices support 

As to claim 9, QURESHI, SMOAK and NATUCCI teach the limitations of claim 1. QURESHI, SMOAK and NATUCCI do not teach wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is a new user device; and in response to determining the user device is a new user device, classifying, via the classifier, the user device with the first role classification label based on the context and usage of the user device.
In similar field of endeavor, BHESANIA discloses wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is a new user device; and in response to determining the user device is a new user device, classifying, via the classifier, the user device with the first role classification label based on the context and usage of the user device (See par. 0105 where role manager receives information indicative of one or more of: an addition, removal, activation or deactivation of a subsystem of the devices; as taught by BHESANIA).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and NATUCCI method to include the teachings of BHESANIA wherein dynamically assigning a first user role to the user device based on context and usage of the user device comprises: determining whether the user device is a new user device; and in response to determining the user device is a new user device, classifying, via the classifier, the user device with the first  role classification label based on the context and usage of the user device. 

As to claim 16, QURESHI, SMOAK, NATUCCI and BHESANIA teach a system. Moreover, claim 16 discloses substantially the same limitations as claim 7. Therefore, it is rejected with the same rationale as claim 7.

As to claim 18, QURESHI, SMOAK, NATUCCI and BHESANIA teach a system. Moreover, claim 18 discloses substantially the same limitations as claim 9. Therefore, it is rejected with the same rationale as claim 9.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over QURESHI et al. (US20140007183A1) in view of SMOAK et al. (US8843853B1) and further view of NATUCCI et al. (US20140370910A1) and further view of LOVICH et al. (US20160029206A1). 

As to claim 8, QURESHI, SMOAK and NATUCCI teach the limitations of claim 1. QURESHI further teaches selectively disabling or enabling one or more applications on the user device in accordance with a set of rules of the policy (See par. 0289 wherein the enterprise agent 320 can use a mobile device rule 214 to detect if a mobile device 120 is located within premises of the enterprise and disable the web browser, and then, when the mobile device 120 subsequently leaves the enterprise premises, the agent 320 can be configured to simply re-enable the web browser; as taught by QURESHI).
QURESHI, SMOAK and NATUCCI do not teach selectively enforcing a silent mode on the user device in accordance with the set of rules, wherein the user device is silenced during the silent mode; and selectively enforcing a conversational interaction mode on the user device in accordance with the set of rules, wherein user interaction with the user device is permitted via user conversation only during the conversational interaction mode.
In similar field of endeavor, LOVICH discloses selectively enforcing a silent mode on the user device in accordance with the set of rules, wherein the user device is silenced during the silent mode (See par. 0182 wherein assuming that a user enters a movie theater, while the user is in the movie theater, the mobile device automatically sets the device to a silent mode; as taught by LOVICH).; and selectively enforcing a conversational interaction mode on the user device in accordance with the set of rules, wherein user interaction with the user device is permitted via user conversation only during the conversational interaction mode (See par. 0186 wherein one policy of a cellular service provider may be to blank out or prevent incoming calls to a user while that user is in a vehicle that is determined to be moving over time, unless so-called “hands free” technology (e.g., a suitable Bluetooth headset profile) is in use simultaneously. In this fashion, the user would be all but prevented from being distracted by their cellular phone while driving unless they are operating in hands-free mode; as taught by LOVICH).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the QURESHI, SMOAK and NATUCCI method to include the teachings of LOVICH for selectively enforcing a silent mode on the user device in accordance with the set of rules, wherein the user device is silenced during the silent mode; and selectively enforcing a conversational interaction mode on the user device in accordance with the set of rules, wherein user 

As to claim 17, QURESHI, SMOAK, NATUCCI and LOVICH teach a system. Moreover, claim 17 discloses substantially the same limitations as claim 8. Therefore, it is rejected with the same rationale as claim 8.

Response to Arguments
Applicant argues that [“For at least the above reasons, it is respectfully submitted that Qureshi in view of Smoak and Wright does not teach or suggest all the limitations of independent claims 1, 10, and 19. Since Qureshi in view of Smoak and Wright does not teach or suggest all the limitations of Applicant's independent claims 1, 10, and 19, Applicant's independent claims 1, 10, and 19 are not obvious over Qureshi in view of Smoak and Wright. Additionally, the claims that depend on independent claims 1, 10, and 19, namely claims 2 and 4-6, claims 11-15, and claim 20, respectively, are not obvious over Qureshi in view of Smoak and Wright for at least the same reasons” (Page 17)]. 
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent/Published Application#
Application Filing date
Title
US10051600B1
2017-12-12
Selective notification delivery based on user presence detections
US9961547B1
2016-09-30
Continuous seamless mobile device authentication using a separate electronic wearable apparatus
US20160162788A1
2014-12-08
Event detection using roles and relationships of entities
US8533266B2
2012-08-02
User presence detection and event discovery


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174